On Motion of Mr. Wright12 of Council for the Complainant for Confirming the Decree in this Cause made the 9th April 1742. The said Decree *402drawn up in Form was now read in Court, But the Council for the Defendant Objecting and offering some Reasons against the Signing and Enrolling the said Decree, The Court thought fit to defer the further Consideration of the Matter till Thursday the Sixteenth Day of May next.
Alexr Stewart Deputy Register
Present (ut supra).

 James Wright, attorney-general 1742-1757; agent of the province 1757-1760, was the son of Chief Justice Robert Wright, and like his father was a man of character and ability. He was *402governor of Georgia throughout the Revolution, was knighted, and after the war returned to England, where he died in 1786. (Smith, S. C. as a Roya! Province, pp. 412, 4.16; SCHGM, XXVIII, 217, note.)